Citation Nr: 1001712	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in pertinent part, denied service 
connection for a right knee disability.  

Previously, in August 1997, the Veteran's original January 
1997 claim for service connection was denied.  The Veteran 
filed a Notice of Disagreement, but did not perfect his 
appeal, and the August 1997 rating decision became final.  

After the Veteran filed a petition to reopen his previously 
denied claim and was denied in an April 2002 rating decision, 
the Veteran perfected his appeal.  In a November 2005 
decision, the Board reopened the Veteran's claim for service 
connection for a right knee disability, and remanded the 
matter for the Veteran to be provided a hearing.  The 
Veteran's claim was again returned to the Board in June 2006, 
but as of then no hearing had been provided, the matter was 
again remanded.  

In September 2006, the Veteran testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge.  
Subsequently, in February 2008, the Board remanded the 
Veteran's appeal for further evidentiary development, to 
include additional treatment records as well as a current VA 
examination.

Unfortunately, for the reasons set forth below, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In February 2008, the Board remanded the Veteran's claim with 
the instruction that he be provided a VA examination to 
diagnose any current right knee disability, and to determine 
whether it is at least as likely as not that the disability 
is related to service.  The examiner was specifically 
instructed to consider the Veteran's March 1967 knee trauma 
and the July 1976 treatment he received.  Further, the 
examiner was requested to comment upon any other favorable or 
unfavorable medical opinions already of record.  

An examination was provided in March 2009.  Unfortunately, 
there are deficiencies with the examination report that must 
be corrected before the Board can make a decision on the 
Veteran's claim.  

First, the examiner stated, with regard to the Veteran's 
March 1967 knee injury and the July 1976 episode of swelling, 
that "[t]hese allegations really could not be substantiated 
by anything I could see in his C-file other than his 
repetitive statements of the same fact."  Despite the 
examiner's statement to the contrary, the records concerning 
the March 1967 injury and July 1976 treatment are included 
(and tabbed) in the Veteran's service treatment records.  As 
the examiner did not read the actual reports associated with 
the Veteran's in-service treatment, the examiner was unable 
to provide a fully-informed opinion as to whether the 
Veteran's disability is at least as likely as not related to 
service.  

The examiner diagnosed the Veteran with "mild patellofemoral 
discomfort."  He opined that the Veteran had a "laterally 
tilted" patellar, which was probably present since birth, 
but that "a strong bolt across the knee could have caused 
some bruising on a permanent nature to the undersurface of 
the right patellar."  He did not, however, provide a clear 
opinion as to whether it is at least as likely as not that 
the current disability is related to service.  

The examiner's report also did not address previous opinions 
on whether the Veteran's disability is related to service.  
Specifically, there is a negative August 2003 opinion in the 
claims file that the examiner did not address in his report.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As described above, the March 2009 examination 
report did not address all of the required findings the Board 
ordered in the February 2008 remand.  Therefore, the March 
2009 report must be returned to the examiner, if possible, to 
allow him to correct the deficiencies in his examination 
report.  If the examiner is not available to correct the 
report or is otherwise unable to do so, the Veteran should be 
provided a new examination.

The Board also notes that the March 2009 examiner sent the 
Veteran for an X-ray of his right knee, and commented on the 
X-ray results in his report.  The records from the March 2009 
X-ray are not in the Veteran's claims file.  These records 
should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  The report from the Veteran's March 
2009 X-ray of the right knee should be 
obtained and associated with the Veteran's 
claims file.

2.  After the March 2009 X-ray report has 
been associated with the Veteran's claims 
file, the file should be returned to the 
examiner who provided the March 2009 
examination, if possible.  The examiner 
should fully examine the Veteran's claims 
file (including all service treatment 
records) and should note in the report 
that such review was completed.  

With regard to any currently-diagnosed 
right knee disability, the examiner should 
express an opinion as to whether it is at 
least as likely as not (e.g., a 50% 
probability or greater) that the Veteran's 
current right knee disability is related 
to service, including an event or 
occurrence therein.  In answering this 
question, the examiner should reconcile 
his/her opinion with the conclusion set 
forth by the August 2003 examiner.  

If the March 2009 examiner is unavailable, 
the Veteran should be provided a new 
examination that fully complies with these 
instructions.  

3.  Then, the RO should review the claims 
file to ensure that all the foregoing 
requested development has been completed.  
Any additional development indicated 
should be conducted.  

4.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case to the 
Veteran and his representative and give 
them appropriate time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
Veteran unless he is notified.  

The purposes of this remand are to ensure notice is complete 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

